Memorandum: Defendants’ motion to dismiss plaintiffs’ complaint is governed by CPLR 3216 (e), which requires plaintiffs to show a justifiable excuse for failing to file a note of issue subsequent to service upon them of a 90-day demand, and a meritorious cause of action. Plaintiffs failed to meet either of these requirements and it was an abuse of discretion for Special Term to deny the motion (MacLeod v Nolte, 106 AD2d 860, 861). (Appeal from order of Supreme Court, Erie County, Gossel, J. —dismiss complaint.) Present — Dillon, P. J., Green, Pine, Balio and Lawton, JJ.